Case 1:19-cv-01862-DLC Document 90 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

eee ee ee Ee ee en a i i i a a a a a kn et oe x
: L9cvi862 (DLC)
JOSE JAVIER FERNANDEZ,
ORDER
Plaintiff,
-Vv- :
° TO°g: 9G: i: ava
AMADEO OKTROVA, : , x) om
Defendant. : *# O00
: Ga 1d ATTYOINOE LOATH
ne ner na ge ge Xx ' LUNSANDOd
ANGS Odisn
DENISE COTE, District Judge:

 

 

 

 

 

 

ORDERED that the final pretrial conference is scheduled for
October 15 at 2 p.m. The parties shall use the following dial-
in credentials for the telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

Dated: New York, New York
October 8, 2020

thaw.

DENISE COTE
United States District Judge

 

 
